Citation Nr: 0716948	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-26 214	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to a TDIU rating and denied increased ratings for 
post-traumatic stress disorder (PTSD), defective hearing, 
tinnitus, and post-concussion headaches.

The veteran filed a notice of disagreement to all five issues 
in July 2004.  A statement of the case (SOC) was issued in 
January 2005.  Thereafter, in an April 2005 statement, the 
veteran affirmatively withdrew his appeal of the defective 
hearing and tinnitus issues.  The Board finds that the appeal 
of those two claims has been properly withdrawn.  See 
38 C.F.R. § 20.204 (2006).   In July 2005, the veteran filed 
a substantive appeal wherein he stated that he was only 
appealing the TDIU issue.  As a result, the veteran did not 
perfect his appeal of the PTSD and post-concussion headaches 
claims.  See 38 C.F.R. § 20.202 (2006).  Therefore, the TDIU 
claim is the only issue now before the Board.


FINDING OF FACT

The veteran's service-connected disabilities do not make him 
unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2004 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  By a SOC in January 2005 and a 
supplemental SOC in July 2005, the RO notified them of the 
evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a private treatment provider.  
Additionally, the notice letter requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO notified the 
veteran that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department.  The veteran was also 
told to let the RO know if there was any other evidence or 
information that would support his claim.  Consequently, the 
Board finds that the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), this 
question is not now before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Cleveland, Ohio; Ann Arbor, Michigan; and Battle Creek, 
Michigan.  Additionally, the veteran was provided multiple VA 
examinations relating to his service-connected disabilities, 
the reports of which are of record.  Furthermore, the veteran 
was afforded a hearing before the Board in February 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

The veteran contends that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
Thus, he is seeking a total disability rating.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2006).  TDIU may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The veteran has been granted service connection for multiple 
disabilities:  PTSD, evaluated as 50 percent disabling; 
defective hearing, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; post-concussion 
headaches, evaluated as 10 percent disabling, and ruptured 
right tympanic membrane, evaluated as noncompensably (zero 
percent) disabling.  The veteran's combined evaluation is 60 
percent.

Although the veteran is not service connected for a single 
disability ratable at 60 percent or more, nor is he receiving 
a combined rating of 70 percent or more, the minimum rating 
requirements of 38 C.F.R. § 4.16(a) are nonetheless met.  
This is so because the regulation allows for multiple 
disabilities to be considered as one disability in certain 
circumstances.  The regulation provides that for the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following disability scenario will be 
considered as one disability:  disabilities resulting from 
common etiology or a single accident.  38 C.F.R. § 4.16(a).

In this case, the veteran's service-connected disabilities 
are consistent with this disability scenario.  All of the 
veteran's service-connected disabilities resulted from the 
same incident in service.  In May 1968, the truck that the 
veteran was driving struck a land mine.  This incident has 
been found to have directly caused his defective hearing, 
tinnitus, and post-concussion headaches.  Additionally, this 
event constituted a stressor on which the veteran's diagnosis 
of PTSD was based.  As noted above, the combined evaluation 
is 60 percent.  Accordingly, the minimum rating requirements 
of § 4.16(a) for TDIU are met in this manner.

Although the minimum rating requirements are met, the veteran 
must first and foremost be shown to be unable to secure or 
follow substantially gainful employment in order for a TDIU 
rating to be warranted.  Here, the evidence that the Board 
finds most probative regarding the issue is the veteran's 
testimony during the February 2007 hearing.  He stated that 
he is currently working at an automobile auction business.  
Although he referred to the work as part time, the veteran 
stated that the job entails 40 hours per week.  Consequently, 
the evidence shows that the veteran is currently employed.  
Moreover, according to his testimony, the veteran worked for 
35 years as a glass worker for Libbey-Owens Ford Company.  In 
April 2000, he voluntarily retired from the position.  This 
information was substantiated by his former employer in an 
employment information statement, dated in March 2004.

The veteran did testify that he has been let go from multiple 
jobs since he retired from his career profession.  However, 
there is no indication that he was unable to continue in 
those positions due to his service-connected disabilities.  
He also states that he has been turned down from hundreds of 
employment opportunities.  However, in a hearing before the 
RO in April 2005, the veteran stated that the only reason he 
has been given for not obtaining a position is that he is 
overqualified.  In any event, the sole fact that a claimant 
has difficulty obtaining employment is not enough to prevail 
in a TDIU claim.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Again, the Board points out that the most recent 
evidence shows that the veteran has attained actual 
employment.

The Board also finds that the evidence does not show that the 
veteran's current employment is marginal.  While the 
veteran's testimony indicates that he is receiving less in 
wages than when he was pursuing his career profession, there 
is no evidence showing that his earned annual income is below 
the poverty threshold.  See 38 C.F.R. § 4.16(a).  The veteran 
also argues that he is too old to work but advancing age may 
not be considered as a factor in evaluating unemployability.  
See 38 C.F.R. § 4.19 (2006).

The medical records in the claims file contain pertinent 
information concerning the veteran's employability.  In a 
June 2004 VA audiology examination, an examiner stated that 
the veteran would be unable to perform competently in any 
occupation in which acute hearing is required unless he is in 
a quiet environment and people are speaking to him face to 
face.  Also, in a May 2004 VA psychiatric examination report, 
an examiner gave the opinion that the veteran's current 
ability to sustain a job is very poor due to his 
impulsiveness, short temper, and poor concentration as a 
result of his PTSD.  That examiner stated that those factors 
were a major hindrance for future employability.  
Additionally, the veteran received inpatient treatment for 
his PTSD on three occasions from August 2001 to October 2002 
at the Battle Creek VAMC.

While this evidence shows that the veteran's service-
connected disabilities likely impair his earning capacity, 
the schedular ratings already assigned for his service-
connected disabilities adequately compensate him for such 
impairment.  38 C.F.R. § 4.1.  This includes temporary 100 
percent evaluations for the hospital treatment for PTSD.  See 
38 C.F.R. § 4.29 (2006).  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Van Hoose, 4 Vet. App. at 363.  Most 
importantly, any evidence indicating that the veteran is 
unemployable is outweighed by the fact that he is currently 
substantially and gainfully employed.

For all the foregoing reasons, the Board finds that the claim 
for a TDIU rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to a TDIU rating is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


